department of the treasury director exempt_organizations contact person tdentification number telephone number employer_identification_number uniform issue list number internal_revenue_service p o box cincinnati oh release number release date date legend f administrator b scholarship program c scholarship program d scholarship program e employer p applicant organization x qualifying examination y qualifying examination dear is this in reference to your representative's letter of date requesting advance approval of your scholarship grant procedures under sec_4945 of the internal_revenue_code the information submitted shows that the grants funded by you private_foundation p will be b program a publicly_supported_organization under its administered and paid out organizations operating under the b program may elect the c option and or the d option by f in the c option p enters into an agreement with f to sponsor a specified number of college students enter the scholarships for children and or other relatives nationwide scholarship competition by taking a test called the x those students scoring within the top one-half of one percent on a state-by-state basis are designated as semifinalists they may advance to the finalist level by confirming their scores on a second test the y and by submitting an application form that includes a high school record provided by their high school extra-curricular officials accomplishments and the recommendation of their high school principal or school official designated by the principal of employees of performance academic personal showing essay strong e a f selects students from among those children and or other relatives of employees who attained the finalist level in the b program to receive p-sponsored scholarships the d option procedures generally parallel those of the c option procedures except that eligibility in the d program is limited to top-scoring black high school students the selection of individual grant recipients is made by selection committees designated by f the members of the selection committee are totally independent and separate from e and p f confirms the individual scholarship recipient's enrollment at the educational_institution makes payment of the award through the appropriate financial aid office of the educational_institution and supervises and investigates the use of the grant funds by the recipients in their educational program the scholarships will not be used as a means of inducement to recruit employees nor will a scholarships will only be grant be terminated if an employee parent or relative leaves e awarded to students who plan to enroll in an institution that meets the requirements of section after the scholarship i sec_170 of the code and which may further be limited by f awarded the recipient will not be restricted in his ner course of study in rare cases sponsors may ask f to give preference in selection to individuals who propose to study in certain broad fields sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 not apply to it c b revenue_ruling describes a a an organization that situation private_foundation making grants to is not private_foundation to provide scholarships only to children of a particular employer the organization that is not a private_foundation evaluates the students according to its own criteria including student performance on a qualifying examination since grant funds are distributed only to children of employees of a particular students completely who independently of the grantor accordingly any such scholarships awarded and paid after date are considered to be individual grants under sec_4945 for which advance approval of grant procedures are required under sec_4945 scholarships company involving selected receive are not a revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant subject_to the provisions of sec_117 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grant will be subject_to the provisions of sec_117 section dollar_figure of revproc_76_47 provides a percentage_test guideline it states that in the case of a program that awards grants to children of employees of a particular employer the program meets the percentage_test if the number of grants awarded under that program in any year to such children does not exceed percent of the number of employees' children who i were eligible ii were applicants for such grants and iii were considered by the selection committee in selecting the recipients of grants in that year or percent of the number of employees' children who can be shown to be eligible for grants whether or not they submitted an application in that year as stated in sec_4 of revproc_76_47 if a sponsor's program satisfies the seven conditions set forth in sections dollar_figure through but does not meet the percentage_test of section dollar_figure applicable to grants to employees' children the question whether the grants are scholarship or fellowship grants subject_to the provisions of sec_117 of the code will be resolved on the basis of all the facts and circumstances in making this determination the service will consider as a substitute for the percentage_test of section dollar_figure all the relevant facts and circumstances to determine whether the primary purpose of the program is to provide extra compensation or other employment incentive or whether the primary purpose is to educate recipients in their individual capacities these facts and circumstances will be considered in the context of the probability that a grant will be available to any eligible applicant such relevant facts and circumstances could include the history of the program such as the source of the program's funding the courses of study for which the grants are available any eligibility requirements imposed by the program other than employment of the applicants or their parents and the age and grade level prerequisites for the studies for which the grants are available the publicity given the grant program the degree of independence of the selection committee the particular standards used for selection the specific means used to determine whether those standards have been met the precise nature of the employee limitation or preference the number of grants available the number of employees or their children who would be eligible for them the percentage of eligible employees or their children applying for grants who normally eg on an average basis receive grants under the program and whether and how many grants are awarded to individuals who do not qualify as employees or children of employees a in your case the following facts and circumstances are considered relevant aside from the private_foundation sponsored b its nationwide college scholarship program for no application is required individuals must recipients are chosen by selection involved employment preference f program in a substantially_similar manner to academically talented high school students achieve finalist status in their respective competitions committees no limitations are placed on the recipients’ choice of course of study after the grant is awarded public charity operates its independent foundation employer private totally the the or of under the facts and circumstances as stated above there is only an insignificant probability that any particular employee's child and or other relative will be selected and thus the grant s primary purpose is not one of providing extra compensation or other employment incentive and the facts_and_circumstances_test of revproc_76_47 sec_4 is met accordingly based upon the information presented and assuming your scholarship program will be conducted as proposed with a view to providing objectivity and non-discrimination in the awarding of scholarship grants we rule that your grants to f for the awarding of scholarship grants to children and or other relatives of employees of e comply with the requirements of sec_4945 of the code thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of the code we understand that f will advise the recipient that amounts granted are taxable_income if the aggregate scholarship amounts received by the recipient exceed tuition and fees not including room and board required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction this ruling is based on the understanding that there will be no material_change in the facts upon which it is based and that no grants will be awarded to relatives of members of selection committees or for a purpose inconsistent with the purposes described in sec_170 of the code this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 please note that this ruling is only applicable to grants awarded under the b program before you enter into any other scholarship or educational loan program you should submit a request for advance approval of that program your procedures for awarding grants under the b program are considered to satisfy the facts_and_circumstances_test of revproc_76_47 and therefore will not be counted in determining whether the percentage_test of revproc_76_47 is met with respect to any other such program for which prior approval has been granted this ruling will be made available for public inspection under sec_6110 of the code after for details see enclosed notice a copy of this ruling with deletions that we intend to make if you disagree with our proposed certain deletions of identifying information are made notice of intention to disclose available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent because this ruling letter could help to resolve any questions please keep it in your permanent records if you have any questions about this ruling letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings and agreements enclosure notice
